Citation Nr: 1033384	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the right ankle.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for DJD of the left knee prior to June 9, 2009 and an evaluation 
in excess of 30 percent for DJD of the left knee from June 9, 
2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1974 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2008 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in August 2007.  This matter was originally on appeal 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The Veteran had a hearing before the Board in August 2004 and the 
transcript is of record.

The case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

After the claim was remanded, but prior to certification back to 
the Board, the RO awarded the Veteran an increased rating for his 
left knee to 30 percent, effective June 9, 2009.  After the 
Veteran has perfected his appeal, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal. AB v. Brown, 6 
Vet. App. 35 (1993). Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The Veteran's left knee claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.

FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by pain, 
moderate limitation of motion and some evidence of degenerative 
changes, evidenced by x-rays.

2.  The Veteran's right ankle disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for DJD of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DC) 5010 and 5271 
(2009).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in September 2001, July 2002 and September 2005.  
Those letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The Veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's claims 
were granted, disability ratings and effective dates assigned, in 
a November 2002 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, No 
01-1332 (U.S. Vet. App. September 20, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records, SSA disability records 
and Virginia retirement disability records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the claims folder contains numerous VA examinations 
dated in 2001, 2002, 2003, 2006 and, most recently, 2009.  
Indeed, the Board remanded this claim in March to afford the 
Veteran an additional VA examination to ensure the claims folder 
had an accurate depiction of the current state of the Veteran's 
disability.  Id.  This examination, conducted in June 2009, with 
regard to the right ankle is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests, to include an x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Veteran claims his right ankle is more severe than currently 
rated.  Specifically, he claims that his right ankle, along with 
his left knee disability, forced him into early retirement in 
2001 where he was working as a correctional officer.  He 
currently collects Virginia retirement disability and Social 
Security Administration (SSA) disability benefits.

The Veteran's appeal originates from a rating decision that 
granted service connection and assigned the initial rating.  
Accordingly, "staged" ratings may be assigned, if warranted by 
the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
will be explained more thoroughly below, staged ratings are not 
warranted here because the Veteran's right ankle disability is 
manifested by symptomatology that has been consistent throughout 
the appellate time frame.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

The Veteran's right ankle disability is rated under Diagnostic 
Code 5010, for traumatic arthritis.  Traumatic arthritis is rated 
analogous to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The general rating schedule for limitation of the ankle is 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of 
the ankle is to 20 degrees dorsiflexion and to 45 degrees plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5271, a 10 percent disability rating is warranted for 
"moderate" limited motion and a 20 percent rating is assigned 
for "marked" limited motion.  See 38 C.F.R. § 4.71a.  The Board 
observes that the words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board finds noteworthy that VA outpatient treatment records 
throughout the appellate time frame, although voluminous, reveal 
very scarce records relevant to the Veteran's right ankle.  The 
Veteran sporadically complains of pain and is noted to have an 
ankle brace.  Private treatment records not a diagnosis of 
"contusion" of the ankle in 1995 as well as "degenerative 
changes" of the right ankle, evidenced by x-ray in 2003.  The 
Board further notes, the record is inconsistent as to whether the 
Veteran actually has arthritis of the right ankle.  Some x-rays 
throughout the pendency of this appeal reveal "degenerative 
changes" whereas others reveal merely a calcaneal spur or no 
significant abnormality.

The Veteran underwent several VA examinations in connection with 
his right ankle, to include October 2001, October 2002, August 
2003, March 2006 and most recently June 2009. The Veteran, 
throughout time, has been diagnosed with chronic pain, minimal 
limitation of motion, degenerative changes and chronic right 
ankle strain.  

In March 2006, the examiner found the Veteran's right ankle to be 
limited to 5 degrees dorsiflexion and 45 degrees plantar flexion.  
The examiner found no evidence of joint effusion, instability or 
weakness as to the right ankle. 

Most recently, the Veteran was afforded a VA examination in June 
2009.  At that time, the Veteran complained of pain, stiffness 
and weakness in the right ankle, but denied giving way, 
instability, locking or episodes of dislocation or subluxation.  
On examination, the Veteran's right ankle was found to be limited 
to 5 degrees dorsiflexion and 25 degrees plantar flexion.  The 
examiner found no additional loss of motion on repetition or due 
to pain, weakness, fatigability, incoordination or pain on 
movement.  Indeed, the examiner noted pain to begin at 5 degrees 
dorsiflexion or 25 degrees plantar flexion and not on movement.  
The Board finds significant that x-rays taken at that time did 
not reveal arthritis.  Rather, three views of the right ankle 
showed a right heel spur, soft tissue densities, and mild ankle 
soft tissue swelling.  The examiner diagnosed the Veteran with 
"right ankle strain".  

With regard to the right ankle, the Board finds some, albeit 
inconsistent, evidence that the Veteran has arthritis, but 
complaints of pain are consistent throughout the pendency of this 
appeal.  With regard to the schedular criteria, however, none of 
the medical evidence warrants assignment of a rating greater than 
10 percent under DC 5010 or DC 5271.  The most recent June 2009 
VA examination shows "moderate" limitation of dorsi- and 
plantar- flexion, especially in comparison to the 2006 findings, 
but the preponderance of the evidence is against a finding of 
"marked" limitation of motion. The Veteran cannot receive a 
higher rating under DC 5010 because he is only service-connected 
for one major joint with arthritis in his right ankle.

The Court, in an August 2008 Order, granted a Joint Motion for 
Remand (JMR) vacating the Board's prior decision partially 
finding the Board did not adequately consider functional loss 
under 38 C.F.R. §§ 4.40, 4.45.  

The Board makes clear here that functional loss was considered.  
As noted above VA examiners throughout time considered both pain 
and additional loss on repetition in reporting range of motion 
findings.  Most recently, in June 2009, the VA examiner noted the 
Veteran complained of pain at 5 degrees dorsiflexion and 25 
degrees plantar flexion, but at no other part of the range of 
motion.  The Veteran did not exhibit further loss of motion on 
repetition.  The examiner also did not observe additional 
functional loss attributable to painful motion, incoordination, 
weakness, or fatigability.  The examiner noted the Veteran's 
right ankle disability would cause some mild to moderate effect 
on exercising and chores, but overall should not affect the 
Veteran's usual daily activities.

The Veteran's medical history reveals he has difficulty walking 
or standing for long periods of time at least partially due to 
his right ankle (but largely due to other disabilities).  Some 
medical records also reference the Veteran wearing an ankle brace 
at times. It is clear the Veteran's major complaint with regard 
to his right ankle is pain, but pain was already factored into 
the VA examiners' range of motion assessment of the Veteran's 
ankle.  In rendering range of motion findings, all examiners 
throughout the pendency of the appeal, indicated what, if any, 
further limitations were observed due to pain and repetition.  
Accordingly, the Board's finding of "moderate" limited motion 
of the right ankle here already takes into consideration his 
functional loss under 38 C.F.R. §§ 4.40, 4.45. Thus, no increased 
rating due to functional loss is warranted.

Similarly, no higher rating under a different diagnostic code can 
be applied.  The Board notes that there are other Diagnostic 
Codes relating to ankle disorders, such as 5270 (ankylosis of the 
ankle), 5272 (ankylosis of subastragalar or tarsal joint), 5273 
(malunion of os calcis or astragalus), and 5274 (astragalectomy).  
These diagnoses are not supported by the medical evidence and, 
therefore, are inapplicable here.

In short, there simply is no applicable or arguable applicable 
rating code that would provide for a rating greater than 10 
percent for the Veteran's right ankle disability.  Accordingly, 
his claim is denied.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right ankle is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right ankle with the 
established criteria found in the rating schedule for ankle 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations or surgeries for his right ankle.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  

The Veteran worked as a corrections officer for many years until 
he claims he was forced to retire in 2001 due to his right ankle 
and left knee disabilities.  The Board finds, however, the 
Veteran's contention that his service-related right ankle 
disability is responsible for the Veteran's retirement simply not 
credible.  It is well established in the medical records that the 
Veteran on or around December 2000 suffered a severe occupational 
injury when he slipped off a ladder and tore his medial meniscus 
of the left knee.  The left knee injury required surgery in 
February 2001, which in turn, unfortunately, caused a serious of 
complications due to infection.  The Veteran never returned to 
work, but according to his SSA disability records, it is clear 
his primary reason for leaving was his occupational injury and 
not due to a service-related injury or resulting chronic 
disability. There is nothing in the record which suggests that 
the Veteran's right ankle itself markedly impacted his ability to 
perform his job.  

In short, there is nothing in the record to indicate that the 
Veteran's right ankle causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign ratings greater than 10 
percent for the Veteran's right ankle disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the right ankle is denied.


REMAND

Despite the lengthy procedural history in this case, the Board 
concludes the Veteran's left knee claim must once again be 
remanded.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the record contains numerous VA examinations dated 
October 2001, October 2002, August 2003, March 2006 and, most 
recently, June 2009.  

The multiple opinions and examinations are a result of the 
complicated medical history of the Veteran's left knee.  That is, 
the Veteran's service treatment records confirm the Veteran 
incurred a left knee injury on or around 1979, but the injury did 
not appear to cause any significant chronic disability at that 
time.  Thereafter, post-service medical records are silent as to 
any complaints, treatment or diagnosis of any left knee condition 
until December 2000.  At that time, the Veteran suffered a 
significant occupational injury where he slipped on a ladder and 
tore his medial meniscus.  

Private treatment records from February 2001 reveal that surgical 
attempts to repair the knee were complicated by infection and 
necessitated further surgeries.  Current diagnoses include DJD, 
severe osteoarthritis, internal derangement of the left knee, and 
torn posterior horn of the medial meniscus.

The medical records are inconsistent with regard to 
symptomatology, to include objective evidence of joint effusion, 
range of motion findings and whether the Veteran's in-service 
injury is related to the Veteran's current left knee disability. 

The Board originally denied an increased rating beyond 10 percent 
finding the Veteran's left knee disability mainly consisted of 
complaints of pain, a diagnosis of arthritis and some loss of 
motion.  The Court, in an August 2008 order granting Joint Motion 
for Remand (JMR), specifically vacated the August 2007 decision.  
The JMR indicated the Board did not sufficiently explain why no 
increased rating was warranted under other diagnostic codes for 
manifestations such as joint effusion, under extra-schedular 
considerations, or due to functional loss as outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board previously remanded this claim in March 2009 to afford 
the Veteran another left knee examination and to attempt to 
address the concerns from the JMR.   
 
The Veteran was afforded a VA examination in June 2009 where the 
examiner noted significantly worsened range of motion findings, 
specifically flexion limited to 15 degrees.  This is in stark 
contrast to prior VA examinations and VA outpatient treatment 
records noting limited flexion no worse than 60 degrees.  The VA 
examiner further complicated the findings by noting "daily" 
effusion, but failing to reconcile the notation with the x-ray 
report, which at that time was silent as to objective evidence of 
joint effusion. The examiner diagnosed the Veteran with severe 
osteoarthritis with "bone-on-bone appearance of the articular 
surfaces."  

The examiner was asked by the Board's prior remand to address 
what left knee disability (ies) are attributable to the in-
service injury versus the post-service December 2000 injury, to 
include separating out manifestations attributable to each injury 
as much as possible.  In response, the examiner opined that the 
in-service injury was manifested prior to the 2000 injury, but 
"there was a 50-75% worsening of the knee conditions after his 
January 2001 injury such that his job was impacted by a 
recommended retirement..."  The examiner did not, however, address 
what manifestations, if any, are unrelated to the service-related 
injury.  

Thereafter, VA outpatient treatment records, significantly those 
dated May 2010, reveal the Veteran was seen for an orthopedic 
consult.  At that time, range of motion testing revealed the 
Veteran's range of motion for the left knee to be 0 degrees 
extension to 90 degrees flexion.  This is in stark contrast to 
findings of the June 2009 VA examiner.  The VA orthopedist at 
that time, moreover, indicated they would be proceeding with a 
total knee replacement on the left knee subject to medical 
clearance.  It is unclear whether the total knee replacement has 
already occurred.

Given the medical evidence, the Board concludes the June 2009 VA 
examination inadequate for the following reasons.  For one, the 
examiner did not fully respond to the Board's Remand order.  The 
examiner was asked to reconcile the manifestations of the 
Veteran's left knee disability and to opine as to what, if any, 
manifestations are attributable solely to the Veteran's service 
related injury versus his post-service injury.  

In response, the June 2009 examination report merely indicated 
his condition worsened by 50 to 75% after the post-service and 
injury.  The examiner did not opine as to whether the Veteran's 
manifestations could be separated out between his in-service 
injury versus the post-service injury.  
Further, the report contains inconsistent findings of whether the 
Veteran has objective evidence of joint effusion and locking.  
Application of alternative diagnostic codes due to these types of 
manifestations was one of the specific reasons for the CAVC JMR.  
Accordingly, reconciling the Veteran's specific manifestations of 
his left knee disability is critical in the determination of this 
claim in accordance with the August 2008 JMR. 

Accordingly, the Board finds the prior Remand orders were not 
sufficiently complied with and the claim must once again be 
remanded.  Stegall v. West, 11 Vet. App. 268 (1998)(the Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).

The 2009 VA examination may also be out-dated or otherwise 
inaccurate.  The examiner found the Veteran's left knee to 
exhibit limited flexion to 15 degrees.  This is significantly 
worse than all other medical findings prior to this examination 
and, thereafter.  In May 2010, during a VA orthopedic consult, 
the VA orthopedist noted flexion limited to 90 degrees.  This 
finding is more in line with the findings of prior VA 
examinations, other than the June 2009 VA examination.  The May 
2010 VA orthopedist further noted plans for a total knee 
replacement for the Veteran was underway.  It is unclear whether 
the surgery has taken place, but given all of these circumstances 
the Board concludes the June 2009 VA examination report does not 
provide an accurate picture of the current severity of the 
Veteran's left knee disability.  See Schafrath, 1 Vet. App. 589.  
For these reasons, the Board concludes a new VA examination is 
warranted.

The RO should also obtain recent VA outpatient and hospital 
records to determine whether the Veteran did undergo a total knee 
replacement.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records should be made since the evidence may not be 
currently complete.  

As a side note, the Board further indicates the August 2008 JMR 
specifically ordered the Board to also consider whether an 
increased rating is warranted due to extra-schedular 
considerations.  Indeed, it is the Veteran's main contention that 
his left knee (and right ankle) disabilities forced him into 
early retirement.  The June 2009 VA examiner further indicates 
the subsequent post-service injury to the Veteran's left knee 
worsened his condition to the point of being recommended to 
retire from his job.  

The Veteran recently wrote in a June 2010 statement arguing his 
claim should be referred for extra-schedular consideration.  In 
accordance with the August 2008 JMR and the Veteran's 
contentions, the Board notes the RO should address whether 
referral for extra-schedular consideration is warranted given the 
evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for 
treatment of his claimed disability from the 
VA Medical Center in Richmond, Virginia from 
May 2010 to the present and from any private 
sources.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
ascertain the severity of his service-
connected left knee disability.  The examiner 
is asked to specifically render a decision 
regarding what specific left knee 
disability(ies) are related to his in-service 
injury versus his post-service December 2000 
injury.  If possible, the examiner is asked 
to separate out what manifestations are 
attributable to his service-related 
disabilities versus his non-service-related 
disabilities.  If not possible, the 
examiner is asked to opine that 
separation of manifestations is not 
possible. 

The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made, 
to include the CAVC order and Joint Motion 
and a copy of this Remand. 

All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  In this regard, range of 
motion studies should be completed.  In 
addition, the examiner should determine 
whether the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination which is attributable to 
the service-connected disabilities only.  
If feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  The examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the left knee or right ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or favorable, 
intermediate or unfavorable ankylosis due to 
pain on use or during flare-ups.  In other 
words, application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The examiner is also specifically asked to 
reconcile the conflicting findings throughout 
the appellate time frame specifically 
addressing whether the Veteran's left knee is 
manifested by objective evidence of joint 
effusion, locking, recurrent subluxation, 
lateral instability, dislocated semilunar 
cartilage and whether these manifestations 
are attributable to a service-connected 
disability.  With regard to range of motion, 
the examiner is asked to reconcile any 
conflicting medical evidence in the record, 
to include the June 2009 VA examination 
findings with the May 2010 VA outpatient 
treatment records.

3.  Thereafter, readjudicate the Veteran's 
claims clearly considering the 
applicability of extra-schedular 
considerations or alternative diagnostic 
codes, to include DC 5258 and 5003.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, which includes notice 
and consideration of the rating criteria 
under 5258 and extra-schedular 
considerations, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.  An appropriate period 
of time should be allowed for response. 

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


